Citation Nr: 1243667	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  09-02 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in August 2010.  A transcript of the hearing is in the claims folder.  Also at the hearing, the Veteran submitted a waiver of RO consideration for various internet articles and anticipated evidence from the Veteran's treating doctor.  In August 2010, a letter from D.L.S., M.D., was received.  At the hearing, the Veteran testified that his wife would write a statement corroborating his history of sleep problems in service.  He indicated that he would like this to be included in the waiver.  In November 2010, a letter from the Veteran's wife was received.  


FINDING OF FACT

Obstructive sleep apnea had its onset during the Veteran's active service. 


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2012). 

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis 

The Veteran contends that he is entitled to service connection for OSA as he believes this condition is related to his active duty service since his symptoms began in the latter part of his 26 years of service.  Alternatively, he asserts that OSA is causally related to service-connected disabilities of hypothyroidism and hypertension.  

The Board notes that the Veteran's service treatment records (STRs) show some complaints of sleep problems but no diagnosis of or treatment for sleep apnea.  Specifically, in a December 2006 evaluation, he reported off and on problems with his sleep.  His weight was noted to have been steadily going up of late.  Physical examination was deferred at that time and the focus of the evaluation was the Veteran's hypothyroidism.  The Veteran did not desire medication for his complaints of insomnia at that time, preferring instead to see how his symptoms responded with Synthroid.  Insomnia was noted again as a complaint in an additional visit that month.  In an earlier report dated in April 2006, he described trouble sleeping associated with left knee issues requiring that he sleep with a pillow.  

Thus, the STRs are negative for treatment for or a diagnosis of OSA in service.  However, the Veteran's struggles with his weight during the last part of his active service are documented in his STRs.  Additionally, his problems with hypothyroidism and hypertension are noted.  

The Veteran underwent a VA "pre-discharge" examination in February 2007.  The examiner observed that the Veteran had a claim for excessive snoring, thought to be sleep apnea.  The examiner noted that OSA was not established by a sleep study and that the Veteran had not been recommended a CPAP machine in the past.  

As for post-service medical evidence, the record contains records from D. L. S., M.D., of the Emerald Coast Sleep Disorders Center, showing a diagnosis of obstructive sleep apnea, mild to moderate, in September 2007.  In a pre-printed document entitled 'Nexus Statement' signed and dated by Dr. S. in August 2010, Dr. S. checked off the box on the form indicating that the Veteran's OSA is related to or had its onset in service, and it was most likely caused by, a result of or aggravated by weight-gain, multiple injuries, and hypothyroidism.  He explained that the Veteran's sleep apnea symptoms, " go back years (dx 2007) before studies for diagnosis."  He noted that sleep apnea is highly influenced by weight, which was caused or aggravated by decreased activity from injuries and hypothyroidism.  He noted that he was a Diplomate, American Society of Sleep Medicine.

At his hearing before the undersigned, the Veteran urged that his sleep complaints in the 1990's were manifestations of undiagnosed sleep apnea.  He believes this disease warrants service connection because it first began in service, and alternatively because it is a consequence of service-connected hypothyroidism or hypertension.  He believes that in-service medical personnel did not diagnose the disorder, despite his complaints, because he needed to be qualified for worldwide service.  Such a diagnosis would render him unqualified, and he was needed due to his field of expertise.  This was implied but never actually stated during service.  The symptoms he was having in service included severe snoring, an inability to sleep and swallowing his own tongue.  He had to be awoken by his wife when he would stop breathing at night.  If he was with a group in a tent, he would zip himself up in a sleeping bag and roll on his stomach to help him breath.  In service, he was referred to mental health treatment for his complaints of sleep problems, but he felt he was sent to the wrong place because he was not suffering from what he felt were mental health symptoms.  He testified that his wife would write a statement in support of his claim and send it in to corroborate his testimony.

A letter from the Veteran's wife dated in August 2010 indicates that she is a professional Registered Nurse.  She married the Veteran in 1984.  She remembers that, beginning in the 1990's the Veteran's sleep pattern became interrupted with periods of sleep apnea.  She would awaken to hear him with loud respirations followed by long periods of sleep apnea.  She reported that she would have to arouse him to breath.  She reported that when he sought treatment in service, he was told it was related to anxiety-related.  When he got out of service, she insisted he see a specialist who diagnosed sleep apnea.  A CPAP machine has provided significant improvement in his rest, she indicated.  

The Veteran has submitted internet articles addressing the issue of a relationship between OSA and hypothyroidism and hypertension.

The Veteran's service records reflect that he was retired as a Master Sergeant from the Air Force in December 2006.  His service involved duty for which he was deemed eligible for combat/deployment pay in 2001 and 2004, including service in Afghanistan.  

The Veteran is competent to report when he first began to experience trouble sleeping and that it has continued since active service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible.  His wife's statement is also considered competent.  In addition, lay testimony is competent to establish the presence of observable symptoms and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. 398, 405; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95  . 

In sum, the Veteran has reported that he first experienced trouble sleeping while in active service, there is credible lay testimony of record reporting that the Veteran experienced breathing problems while sleeping during active service, there is evidence of record showing that the Veteran has been diagnosed with OSA a few months following his separation from active service, and the Veteran's treating physician at the Emerald Coast Sleep Disorders Center opined that the Veteran's sleep apnea had its onset during his active service and was related to weight gain associated with service-connected hypothyroidism.  Although the Board has considered the February 2007 VA examination report which weighs against the claim, the Board finds it of less probative value in light of the aforementioned subsequent evidence, including the establishment of the diagnosis of OSA in September 2007, the 2010 nexus opinion and the credible lay evidence.  

Accordingly, the preponderance of the evidence is in favor of the claim and entitlement to service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for obstructive sleep apnea (OSA) is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


